Citation Nr: 0412833	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to October 1945 and from February 1947 to February 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which granted service 
connection for bilateral hearing loss, rated 10 percent.  The 
veteran testified at a videoconference hearing before the 
undersigned in May 2004; a transcript of the hearing is of 
record.  During the hearing, the undersigned granted a motion 
to advance the case on the Board's docket due to the 
veteran's advanced age.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  Here, a Statement of the Case (SOC) properly provided 
notice on the "downstream" matter of the rating for hearing 
loss.  VAOPGCPREC 8-2003 (Dec. 22, 2003)

At a videoconference hearing before the undersigned in March 
2004, the veteran asserted that his hearing loss has 
increased in severity since the November 2002 VA audiological 
evaluation, the most recent VA examination containing 
reliable audiometry results; at that examination, audiometric 
studies indicated he had Level II hearing in the right ear, 
and Level VI hearing in the left ear.  

On reviewing the evidence of record, the Board notes that the 
veteran submitted reports of an April 2003 private 
audiological examination which included an impression of 
"profound" sensorineural hearing loss, along with partial 
audiometry studies showing substantially more elevated 
puretone thresholds.  Upon receipt of that information, the 
RO arranged for further official audiological evaluation, and 
indicated that the examiner should evaluate the results of 
the April 2003 private audiological evaluation and determine 
whether it could be accepted for VA rating purposes.  

On VA audiological evaluation in July 2003, audiometric 
studies were not completed because, as the examiner reported, 
the veteran was "unable or unwilling to provide reliable and 
valid hearing test results."  The examiner noted that the 
veteran had been recalled for the July 2003 evaluation after 
results of a June 2003 VA audiological evaluation were found 
to be inconsistent and unreliable.  As requested by the RO, 
the examiner reviewed the April 2003 private audiological 
examination and recommended the results not be accepted for 
VA rating purposes, stating that the "[t]est results are 
unreliable and invalid."  

In light of the allegations of increased disability, and the 
fact that the more recent audiometric studies are considered 
unreliable, another VA examination is indicated.  It is 
noteworthy that hearing loss disability is rated based on 
controlled audiometry as specified by regulation.  See 
38 C.F.R. § 4.85(a).  Consequently, if the results of the 
audiological evaluation ordered herein provide unreliable, 
the case will be decided based on the most recent 
audiological evaluation conducted under the regulatory 
provisions, with the results certified valid.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private and VA clinical records 
(not already associated with the claims 
file) of any treatment the veteran has 
received for his bilateral hearing loss 
since November 2002.  He should assist in 
this matter by identifying all sources of 
treatment and providing any necessary 
releases.  
2.  The RO should then arrange for the 
veteran to be afforded an audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
bilateral hearing loss.  The veteran's 
claims folder must be reviewed by the 
examiner prior to the examination.  The 
results of June  and July 2003 
audiological evaluations were found 
unreliable, but the examiner did not 
explain the basis for such determination.  
At a May 2004 videoconference hearing, 
the veteran stated he was not informed of 
any problems with the audiometry.  If 
further studies are found unreliable, the 
examiner must explain to the veteran and 
note for the record the reasons why the 
results are unacceptable.  The examiner 
should explain the rationale for any 
opinion given.

3.  The RO should then re-adjudicate the 
claim.  As this is an appeal from the 
initial rating assigned, the possibility 
of staged ratings should be considered.  
If the benefit sought remains denied, the 
RO should issue an appropriate 
Supplemental SOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded.  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

